Exhibit CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that PHOTOAMIGO, INC., did on April 2, 2008, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on April 2, 2008. /s/Ross Miller ROSS MILLER Secretary of State /s/Nita Hussman Certification Clerk Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Neveda Document Number 20080230347-39 Filing Date and Time 04/02/2008 8:59 AM Entity Number E0212222008-4 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 Website:secretaryofstate.biz Articles of Incorporation (Pursuant to NRS 788) USE BLACK INK ONLY-DO NOT
